EXHIBT 10.3












IFDS PURCHASE AGREEMENT


by and among


DST SYSTEMS, INC.
DSTi HOLDINGS LIMITED
DST REALTY, INC.
INTERNATIONAL FINANCIAL DATA SERVICES LIMITED PARTNERSHIP
INTERNATIONAL FINANCIAL DATA SERVICES (IRELAND) LIMITED
and
STATE STREET CORPORATION


dated as of


March 27, 2017







--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I DEFINITIONS
 
2
ARTICLE II TRANSACTIONS
 
6
Section 2.01
Percana Purchase and Sale
6
Section 2.02
Partial Settlement of IFDS Ireland’s Note
7
Section 2.03
IFDS Realty UK Purchase and Sale
7
Section 2.04
Notes Receivable Purchase.
7
Section 2.05
IFDS UK Purchase and Sale
7
Section 2.06
Cash Distribution.
8
Section 2.07
Termination of Agreement
8
Section 2.08
Other Transactions to be Effected at the Closing
8
Section 2.09
Closing
8
ARTICLE III REPRESENTATIONS AND WARRANTIES RELATING TO DST
8
Section 3.01
Organization, Good Standing and Authority.
8
Section 3.02
No Conflicts; Consents
9
Section 3.03
Legal Proceedings; Governmental Orders
9
Section 3.04
Brokers
9
Section 3.05
Investigation
9
Section 3.06
No Other Representations or Warranties
10
ARTICLE IV REPRESENTATIONS AND WARRANTIES RELATING TO DSTI
10
Section 4.01
Organization, Good Standing and Authority.
10
Section 4.02
No Conflicts; Consents
10
Section 4.03
Legal Proceedings; Governmental Orders
10
Section 4.04
Brokers
11
Section 4.05
Investigation
11
Section 4.06
No Other Representations or Warranties
12
ARTICLE V REPRESENTATIONS AND WARRANTIES RELATING TO DST REALTY
11
Section 5.01
Organization, Good Standing and Authority.
11
Section 5.02
No Conflicts; Consents
12
Section 5.03
Legal Proceedings; Governmental Orders
12
Section 5.04
Brokers
12
Section 5.05
Investigation
12
Section 5.06
No Other Representations or Warranties
13
ARTICLE VI REPRESENTATIONS AND WARRANTIES RELATING TO IFDS IRELAND
13
Section 6.01
Organization, Good Standing and Authority
13
Section 6.02
No Conflicts; Consents
13
Section 6.03
Title to Percana Interests
14
Section 6.04
Legal Proceedings; Governmental Orders
14
Section 6.05
Brokers
14
Section 6.06
No Other Representations or Warranties
14



i



--------------------------------------------------------------------------------





ARTICLE VII REPRESENTATIONS AND WARRANTIES RELATING TO IFDS
15
Section 7.01
Organization, Good Standing and Authority
15
Section 7.02
No Conflicts; Consents
15
Section 7.03
Title to IFDS Realty UK Interests
15
Section 7.04
Legal Proceedings; Governmental Orders
16
Section 7.05
Brokers
16
Section 7.06
No Other Representations or Warranties
16
ARTICLE VIII REPRESENTATIONS AND WARRANTIES RELATING TO STATE STREET
16
Section 8.01
Organization, Good Standing and Authority
16
Section 8.02
No Conflicts; Consents
17
Section 8.03
Title to IFDS UK Interests
17
Section 8.04
Legal Proceedings; Governmental Orders
17
Section 8.05
Brokers
17
Section 8.06
Investigation
17
Section 8.07
No Other Representations or Warranties
18
ARTICLE IX INDEMNIFICATION
18
Section 9.01
Survival
18
Section 9.02
Indemnification
18
Section 9.03
Limitations.
19
Section 9.04
Mitigation
20
Section 9.05
Indemnification Procedures
20
Section 9.06
No Recourse
21
Section 9.07
Exclusive Remedies
22
Section 9.08
Payments
22
ARTICLE X OTHER COVENANTS
22
Section 10.01
Privilege
22
Section 10.02
Confidentiality; Public Notices.
22
Section 10.03
Releases.
23
Section 10.04
Entity Classification Elections.
24
ARTICLE XI MISCELLANEOUS
24
Section 11.01
Expenses
24
Section 11.02
Notices
24
Section 11.03
Interpretation
27
Section 11.04
Headings
28
Section 11.05
Severability
28
Section 11.06
Entire Agreement
28
Section 11.07
Successors and Assigns
28
Section 11.08
No Third-Party Beneficiaries
28
Section 11.09
Amendment and Modification; Waiver
28



ii



--------------------------------------------------------------------------------





Section 11.10
Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
29
Section 11.11
Specific Performance
29
Section 11.12
Counterparts
29







iii



--------------------------------------------------------------------------------






IFDS PURCHASE AGREEMENT
This IFDS PURCHASE AGREEMENT (this “Agreement”), dated as of March 27, 2017, is
entered into by and among DST SYSTEMS, INC., a Delaware corporation (“DST”),
DSTi HOLDINGS LIMITED, a company organized under the laws of England and Wales
and wholly-owned indirect subsidiary of DST (“DSTi”), DST Realty, Inc., a
Delaware corporation and wholly-owned subsidiary of DST (“DST Realty”),
INTERNATIONAL FINANCIAL DATA SERVICES LIMITED PARTNERSHIP, a Massachusetts
limited partnership (“IFDS”), INTERNATIONAL FINANCIAL DATA SERVICES (IRELAND)
LIMITED, a company organized under the laws of Ireland and wholly-owned
subsidiary of IFDS (“IFDS Ireland”), and STATE STREET CORPORATION, a
Massachusetts corporation (“State Street”). Each of DST, DSTi, DST Realty, IFDS,
IFDS Ireland and State Street are sometimes referred to individually as a
“Party” and, collectively, as the “Parties”.
RECITALS
WHEREAS, IFDS Ireland owns Equity Interests (the “Percana Interests”) in IFDS
Percana Group Limited, a company organized under the laws of Ireland
(“Percana”);
WHEREAS, Percana owns all of the issued and outstanding Equity Interests in IFDS
Percana International Managed Services Limited, a company organized under the
laws of Ireland (“Percana Sub”);
WHEREAS, each of DSTi and IFDS Ireland desires to enter into a transaction
pursuant to which IFDS Ireland will sell to DSTi, and DSTi will purchase from
IFDS Ireland, the Percana Interests (the “Percana Purchase and Sale”), on the
terms set forth in this Agreement, at the Closing;
WHEREAS, on January 9, 2017, the Central Bank of Ireland was notified of the
change in control of Percana Sub, and on January 12, 2017 the Central Bank of
Ireland stated that it had no objections to the change in control of Percana
Sub;
WHEREAS, each of DSTi and IFDS Ireland intends for the Percana Purchase and Sale
to be treated as a purchase and sale of the assets of Percana and Percana Sub
for U.S. federal income tax purposes and subject to Section 1001 of the Internal
Revenue Code of 1986;
WHEREAS, each of IFDS Ireland and IFDS desires to enter into a transaction
pursuant to which IFDS Ireland shall make a $3,500,000 payment to IFDS, in
partial settlement of IFDS Ireland’s note payable due to IFDS (the “Partial
Settlement of IFDS Ireland’s Note”), on the terms set forth in this Agreement,
at the Closing;
WHEREAS, IFDS owns Equity Interests (the “IFDS Realty UK Interests”) in IFDS
Realty UK, LLC, a Delaware limited liability company (“IFDS Realty UK”);
WHEREAS, IFDS Realty UK owns all of the issued and outstanding Equity Interests
in (i) IFDS Leasing I UK, LLC, a Delaware limited liability company, and (ii)
IFDS Leasing II UK, LLC, a Delaware limited liability company;





--------------------------------------------------------------------------------





WHEREAS, each of DST Realty and IFDS desires to enter into a transaction
pursuant to which IFDS will sell to DST Realty, and DST Realty will purchase
from IFDS, the IFDS Realty UK Interests (the “IFDS Realty UK Purchase and
Sale”), on the terms set forth in this Agreement, at the Closing;
WHEREAS, the respective boards of directors of DST and State Street have
determined that it would be appropriate, desirable and in the best interests of
each of DST and State Street and their respective shareholders for DST and State
Street to enter into a transaction (the “Notes Receivable Purchase”), pursuant
to which State Street will sell to DST, and DST will purchase from State Street,
State Street’s right, title and interest in and to the Notes Receivable, for the
Notes Receivable Purchase Price, in each case, on the terms set forth in this
Agreement, at the Closing;
WHEREAS, State Street owns fifty percent (50%) of the issued and outstanding
Equity Interests (such Equity Interests, the “IFDS UK Interests”) in
International Financial Data Services Limited, a company organized under the
laws of England and Wales (“IFDS UK”);
WHEREAS, IFDS UK owns all of the issued and outstanding Equity Interests in each
of (i) International Financial Data Services (UK) Limited, a company organized
under the laws of England and Wales, (ii) IFDS Financial Services Limited, a
company organized under the laws of England and Wales, and (iii) The
Administration Partnership Limited, a company organized under the laws of
England and Wales;
WHEREAS, each of DSTi and State Street desires to enter into a transaction
pursuant to which State Street will sell to DSTi, and DSTi will purchase from
State Street, the IFDS UK Interests, on the terms set forth in this Agreement,
at the Closing (the “IFDS UK Purchase and Sale”);
WHEREAS, on February 3, 2017, the United Kingdom Financial Conduct Authority
approved the change in control of IFDS UK; and
WHEREAS, the board of directors of IFDS (the “IFDS Board”) has determined that
it would be appropriate, desirable and in the best interests of IFDS and its
partners to make a cash payment of (a) $30,743,850 to each of DST and State
Street, and (b) $6,150 to each of IFDS GP, Inc. and International Financial Data
Services GP, Inc., in each case, on the terms set forth in this Agreement, on
the Business Day following the Closing Date (collectively, the “Cash
Distribution” and, together with the Percana Purchase and Sale, the Partial
Settlement of IFDS Ireland’s Note, the IFDS Realty UK Purchase and Sale, the
Notes Receivable Purchase and the IFDS UK Purchase and Sale, collectively, the
“Transactions”).
NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, mutual covenants and agreements hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:


2



--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS
The following terms have the meanings specified or referred to in this Article
I:
“Action” means any claim, action, hearing, cause of action, demand, lawsuit,
arbitration, inquiry, audit, notice of violation, proceeding, litigation,
citation, summons, subpoena or investigation of any nature, whether civil,
criminal, administrative, regulatory or otherwise, whether at law or in equity.
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. For the avoidance of doubt, the Parties acknowledge and
agree that for purposes of this Agreement: (i) Percana and its subsidiaries are
not Affiliates of State Street or any of its subsidiaries and shall not be
deemed to be Affiliates of DST or any of its subsidiaries prior to the Closing
(but shall be deemed Affiliates of DST from and after the Closing), (ii) IFDS
Realty UK and its subsidiaries are not Affiliates of State Street or any of its
subsidiaries and shall not be deemed to be Affiliates of DST or any of its
subsidiaries prior to the Closing (but shall be deemed Affiliates of DST from
and after the Closing), (iii) IFDS UK and its subsidiaries are not Affiliates of
State Street or any of its subsidiaries and shall not be deemed to be Affiliates
of DST or any of its subsidiaries prior to the Closing (but shall be deemed
Affiliates of DST from and after the Closing), and (iv) State Street Syntel
Services Private Limited and its subsidiaries are Affiliates of State Street.
“Agreement” has the meaning set forth in the Preamble.
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, NY are authorized or required by Law to be
closed for business.
“Cash Distribution” has the meaning set forth in the Recitals.
“Closing” has the meaning set forth in Section 2.09.
“Closing Date” has the meaning set forth in Section 2.09.
“Commitment” means, with respect to a Person, (a) options, warrants, convertible
securities, exchangeable securities, subscription rights, conversion rights,
exchange rights or other agreements that could require such Person to issue any
of its Equity Interests or to sell any Equity Interests it owns in another
Person, (b) any other securities convertible into, exchangeable or exercisable
for, or representing the right to subscribe for any Equity Interest of such
Person, (c) pre-emptive rights granted under such Person’s Governing Documents
or any agreement to which such Person is a party or binding on such Person with
respect to such Person’s Equity Interests, and (d) stock appreciation rights,
phantom stock, profit participation or other similar rights with respect to such
Person.


3



--------------------------------------------------------------------------------





“Contracting Parties” has the meaning set forth in Section 9.06.
“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.
“Direct Claim” has the meaning set forth in Section 9.05(c).
“Dollars” or “$” means the lawful currency of the United States.
“DST” has the meaning set forth in the Preamble.
“DST Realty” has the meaning set forth in the Preamble.
“DST Released Parties” has the meaning set forth in Section 10.03(b).
“DST Releasing Parties” has the meaning set forth in Section 10.03(a).
“Encumbrance” means any charge, claim, community property interest, pledge,
equitable interest, lien (statutory or other), option, security interest,
mortgage, easement, encroachment, right of way, right of first refusal, or
restriction of any kind, including any restriction on use, voting, transfer,
receipt of income or exercise of any other attribute of ownership.
Notwithstanding the foregoing, “Encumbrance” shall not include any restriction
on transfer under state, federal or other applicable securities Laws.
“Entity” means any domestic or foreign corporation, partnership, limited
liability company, trust or other entity.
“Equity Interests” means (a) with respect to a corporation, any and all shares
of capital stock and any Commitments with respect thereto, (b) with respect to a
partnership, limited liability company, trust or similar Person, any and all
units, membership interests, other equity ownership interests or other
partnership or limited liability company interests, including economic or
profits interests, and any Commitments with respect thereto, and (c) with
respect to any other Person, any other equity ownership in such Person.
“Governing Documents” means (a) in the case of a Person that is a corporation,
its articles or certificate of incorporation and its by-laws, regulations or
similar governing instruments required by the Laws of its jurisdiction of
formation or organization; (b) in the case of a Person that is a partnership,
its articles or certificate of partnership, formation or association, and its
partnership agreement (in each case, limited, limited liability, general or
otherwise); (c) in the case of a Person that is a limited liability company, its
articles or certificate of formation or organization, and its limited liability
company agreement or operating agreement; and (d) in the case of a Person that
is none of a corporation, partnership (limited, limited liability, general or
otherwise), limited liability company or natural person, its governing
instruments as required or contemplated by the Laws of its domestic or foreign
jurisdiction of organization.
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision of any of the above, or any agency or instrumentality
of such government or political subdivision, or any self-regulated organization
or other non-governmental regulatory


4



--------------------------------------------------------------------------------





authority or quasi-governmental authority (to the extent that the rules,
regulations or orders of such organization or authority have the force of Law),
or any arbitrator, court or tribunal.
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
“IFDS” has the meaning set forth in the Preamble.
“IFDS Board” has the meaning set forth in the Recitals.
“IFDS Ireland” has the meaning set forth in the Preamble.
“IFDS Realty UK” has the meaning set forth in the Recitals.
“IFDS Realty UK Interests” has the meaning set forth in the Recitals.
“IFDS Realty UK Purchase and Sale” has the meaning set forth in the Recitals.
“IFDS Realty UK Purchase Price” has the meaning set forth in Section 2.03(a).
“IFDS UK” has the meaning set forth in the Recitals.
“IFDS UK Interests” has the meaning set forth in the Recitals.
“IFDS UK Purchase and Sale” has the meaning set forth in the Recitals.
“IFDS UK Purchase Price” has the meaning set forth in Section 2.06(a)
“Indemnified Party” has the meaning set forth in Section 9.05.
“Indemnifying Party” has the meaning set forth in Section 9.05.
“Indemnitees” has the meaning set forth in Section 9.02.
“Knowledge” with respect to any Party means the actual knowledge of any member,
manager, director, officer or general partner of such Party, or the knowledge
that any such Person would acquire as a result of due inquiry.
“Law” means any statute, law, ordinance, regulation, rule, code, constitution,
treaty, common law, rule of law or Governmental Order.
“Losses” means losses, damages, claims, actions, causes of action, liabilities,
deficiencies, judgments, interest, awards, penalties, fines, costs or expenses,
including attorneys’ fees and the cost of enforcing any right to indemnification
hereunder or under any Transaction Document.
“Nonparty Affiliates” has the meaning set forth in Section 9.06.
“Notes Receivable” means the notes receivable due from IFDS UK to State Street
in the aggregate amount of Twenty Million Five Hundred Thousand Pounds Sterling
(£20,500,000), arising out of (ii) that certain Subordinated Loan Agreement,
dated as of March 30, 2016, by and between State Street and IFDS UK and (ii)
that certain Subordinated Loan Agreement, dated as of September 30, 2016, by and
between State Street and IFDS UK, which includes any interest accrued
thereunder.


5



--------------------------------------------------------------------------------





“Notes Receivable Purchase Price” means Twenty Million Seven Hundred Ninety One
Thousand Forty Seven Pounds Sterling and Sixty Seven Pence (£20,791,047.67).
“Partial Settlement of IFDS Ireland’s Note” has the meaning set forth in the
Recitals.
“Party” or “Parties” has the meaning set forth in the Preamble.
“Percana” has the meaning set forth in the Recitals.
“Percana Interests” has the meaning set forth in the Recitals.
“Percana Purchase and Sale” has the meaning set forth in the Recitals.
“Percana Purchase Price” has the meaning set forth in Section 2.01(a).
“Percana Sub” has the meaning set forth in the Recitals.
“Person” means an individual or an Entity, including a Governmental Authority.
“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.
“Representative” means, with respect to any Person, any and all directors,
members, managing members, partners, managers, officers, employees, consultants,
financial advisors, counsel, accountants and other agents of such Person.
“State Street” has the meaning set forth in the Preamble.
“State Street Released Parties” has the meaning set forth in Section 10.03(b).
“State Street Releasing Parties” has the meaning set forth in Section 10.03(a).
“Third Party Claim” has the meaning set forth in Section 9.05(a).
“Transaction Documents” has the meaning set forth in Section 2.08.
“Transactions” has the meaning set forth in the Recitals.
ARTICLE II
TRANSACTIONS



Section 2.01    Percana Purchase and Sale. On the terms and subject to the
conditions set forth in this Agreement, at the Closing:
(a)    IFDS Ireland shall sell, transfer, assign, convey and deliver to DSTi,
and DSTi shall purchase from IFDS Ireland, all of IFDS Ireland’s right, title
and interest in and to all of the Percana Interests, free and clear of all
Encumbrances, for $10,000,000 in cash (the “Percana Purchase Price”); and
(b)    (i) DSTi shall deliver, or cause to be delivered, the Percana Purchase
Price to IFDS Ireland, by wire transfer of immediately available funds to the
account designated by IFDS Ireland by written notice delivered to DSTi no later
than three (3) Business Days prior to the Closing Date, and (ii) IFDS Ireland
shall deliver, or cause to be delivered, stock transfers of the Percana
Interests to DSTi, free and clear of all Encumbrances, duly executed by IFDS
Ireland.

Section 2.02    Partial Settlement of IFDS Ireland’s Note. On the terms and
subject to the conditions set forth in this Agreement, at the Closing:
(a)    IFDS Ireland shall make a cash payment of $3,500,000 to IFDS, in partial
settlement of IFDS Ireland’s note payable to IFDS, and IFDS shall accept from
IFDS Ireland such cash payment, in partial settlement of IFDS Ireland’s note
payable to IFDS.
(b)    IFDS Ireland shall make the payment set forth in Section 2.02(a) by wire
transfer of immediately available funds to the account designated by IFDS by
written notice delivered to IFDS Ireland no later than three (3) Business Days
prior to the Closing Date.

Section 2.03    IFDS Realty UK Purchase and Sale. On the terms and subject to
the conditions set forth in this Agreement, at the Closing:


6



--------------------------------------------------------------------------------





(a)    IFDS shall sell, transfer, assign, convey and deliver to DST Realty, and
DST Realty shall purchase from IFDS, all of IFDS’s right, title and interest in
and to all of the IFDS Realty UK Interests, free and clear of all Encumbrances,
for $58,000,000 in cash (the “IFDS Realty UK Purchase Price”); and
(b)    (i) DST Realty shall deliver, or cause to be delivered, the IFDS Realty
UK Purchase Price to IFDS, by wire transfer of immediately available funds to
the account designated by IFDS by written notice delivered to DST Realty no
later than three (3) Business Days prior to the Closing Date, and (ii) IFDS
shall deliver, or cause to be delivered, an assignment of the IFDS Realty UK
Interests to DST Realty, free and clear of all Encumbrances, duly executed by
IFDS.

Section 2.04    Notes Receivable Purchase.
(a)    On the terms and subject to the conditions set forth in this Agreement,
at the Closing, State Street shall sell, transfer, assign, convey and deliver to
DST, and DST shall purchase from State Street, all of State Street’s right,
title and interest in and to the Notes Receivable, free and clear of all
Encumbrances, for the Notes Receivable Purchase Price.
(b)    DST shall deliver, or cause to be delivered, the Notes Receivable
Purchase Price to State Street, by wire transfer of immediately available funds
to the account designated by State Street by written notice delivered to DST no
later than three (3) Business Days prior to the Closing Date, and (ii) State
Street shall deliver, or cause to be delivered, an assignment of the Notes
Receivable in the form reasonably required by DST to effect the Notes Receivable
Purchase pursuant to this Agreement.

Section 2.05    IFDS UK Purchase and Sale. On the terms and subject to the
conditions set forth in this Agreement, at the Closing:
(a)    State Street shall sell, transfer, assign, convey and deliver to DSTi,
and DSTi shall purchase from State Street, all of State Street’s right, title
and interest in and to all of the IFDS UK Interests, free and clear of all
Encumbrances, for $141,000,000 in cash (the “IFDS UK Purchase Price”); and
(b)    (i) DSTi shall deliver, or cause to be delivered, the IFDS UK Purchase
Price to State Street, by wire transfer of immediately available funds to the
account designated by State Street by written notice delivered to DSTi no later
than three (3) Business Days prior to the Closing Date, and (ii) State Street
shall deliver, or cause to be delivered, stock transfers of the IFDS UK
Interests to DSTi, free and clear of all Encumbrances, duly executed by State
Street.

Section 2.06    Cash Distribution.
(a)    On the terms and subject to the conditions set forth in this Agreement,
on the Business Day following the Closing, IFDS shall make a cash distribution
of (i) $30,743,850 to each of DST and State Street, and DST and State Street
shall accept such cash distribution from IFDS, and (ii) $6,150 to each of IFDS
GP, Inc. and International Financial Data Services GP, Inc., and IFDS GP, Inc.
and International Financial Data Services GP, Inc. shall each accept such cash
distribution from IFDS.
(b)    IFDS shall make the payments set forth in Section 2.06(a) by wire
transfer of immediately available funds to the accounts designated by each of
DST, State Street, IFDS GP,


7



--------------------------------------------------------------------------------





Inc. and International Financial Data Services GP, Inc. by written notices
delivered to IFDS no later than three (3) Business Days prior to the Closing
Date.

Section 2.07    Termination of Agreement. Effective automatically upon the
Closing, that certain Agreement, by and among DST and State Street, dated as of
December 23, 1992 (as in effect as of the date hereof) shall terminate, and
shall thereafter be of no further force and effect.

Section 2.08    Other Transactions to be Effected at the Closing. At the
Closing, each Party shall deliver, or cause to be delivered, any instruments,
agreements, documents or certificates (collectively, the “Transaction
Documents”) reasonably required to be delivered to effect the Transactions
pursuant to this Agreement.

Section 2.09    Closing.
(a)    Subject to the terms and conditions of this Agreement, the Percana
Purchase and Sale, the Partial Settlement of IFDS Ireland’s Note, the IFDS
Realty UK Purchase and Sale, the Notes Receivable Purchase and the IFDS UK
Purchase and Sale shall take place at a closing (the “Closing”) to be held at 10
a.m., New York time, on the date hereof, at the offices of Morrison & Foerster
LLP, 250 W. 55th Street, New York, NY 10019 (the day on which the Closing takes
place being the “Closing Date”), or at such other place or on such other date as
DSTi and State Street shall mutually agree upon in writing.
(b)    On the terms and subject to the conditions set forth in this Agreement,
the Cash Distribution shall take place on the Business Day following the Closing
Date.

ARTICLE III
REPRESENTATIONS AND WARRANTIES RELATING TO DST


DST represents and warrants that the statements contained in this Article III
are true and correct as of each of the Closing Date and the Business Day
following the Closing Date.

Section 3.01    Organization, Good Standing and Authority.
(a)    DST (i) is an Entity duly formed and organized, validly existing and in
good standing under the Laws of its jurisdiction of organization and (ii) has
full power and authority (x) to execute and deliver this Agreement, (y) to carry
out its obligations hereunder and (z) to consummate the transactions
contemplated hereby.
(b)    The execution and delivery by DST of this Agreement, the performance by
DST of its obligations hereunder, and the consummation by DST of the
transactions contemplated hereby have been duly authorized by all necessary
action required to be taken by DST.
(c)    This Agreement has been duly executed and delivered by DST, and (assuming
due authorization, execution and delivery by the other Parties) this Agreement
constitutes a legal, valid and binding obligation of DST enforceable against DST
in accordance with its terms.

Section 3.02    No Conflicts; Consents. The execution, delivery and performance
by DST of this Agreement and the consummation by DST of the transactions
contemplated hereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the Governing
Documents of DST; (b) conflict with or result in a violation or breach of any
provision of any Law applicable to DST; or (c) require the consent of, notice to
or other


8



--------------------------------------------------------------------------------





action by any Person under any Contract to which DST is a party. No consent,
approval, permit, Governmental Order, declaration or filing with, or notice to,
any Governmental Authority is required by or with respect to DST in connection
with the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

Section 3.03    Legal Proceedings; Governmental Orders. There are no Actions
pending or, to DST’s Knowledge, threatened against DST, by or before any
Governmental Authority that (a) challenge the validity or enforceability of this
Agreement or (b) seek to prevent, enjoin or otherwise delay the consummation of
the transactions contemplated by this Agreement. No event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
Action. DST is not subject to any Action of any Governmental Authority that
would impair or delay DST’s ability to consummate the transactions contemplated
by this Agreement.

Section 3.04    Brokers. No broker, finder, investment banker or other Person is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Transactions based upon arrangements made by or on behalf of DST or any
of its Affiliates.

Section 3.05    Investigation. DST acknowledges and agrees that (a) the only
representations and warranties made by State Street are the representations and
warranties expressly set forth in Article VIII or the other Transaction
Documents, and that neither DST nor any of its Affiliates has relied upon any
other express or implied representations, warranties or other projections,
forecasts, estimates, appraisals, statements, promises, advice, data or
information made, communicated or furnished by or on behalf of State Street or
any of its Affiliates, any Representatives of State Street or any of their
Affiliates or any other Person, including any projections, forecasts, estimates,
appraisals, statements, promises, advice, data or information made, communicated
or furnished by or through State Street’s Representatives, or management
presentations, data rooms (electronic or otherwise) or other due diligence
information, and that neither DST nor any of its Affiliates shall have any right
or remedy pursuant to any theory of liability arising out of any such
representation, warranty or other projections, forecasts, estimates, appraisals,
statements, promises, advice, data or information, and (b) any claims DST, or
any of its Affiliates, may have for breach of any representation or warranty
shall be based solely on the representations and warranties of State Street
expressly set forth in Article VIII or the other Transaction Documents.

Section 3.06    No Other Representations or Warranties. Except for the
representations and warranties expressly set forth in this Article III and the
other Transaction Documents, neither DST, nor any of its Affiliates, nor any
other Person, has made, makes or shall be deemed to make, any other
representation or warranty of any kind whatsoever, express or implied, written
or oral, on behalf of DST, in connection with the Transactions, including any
representation or warranty regarding DST, DST’s subsidiaries, the Transactions
or any other rights or obligations to be transferred pursuant to this Agreement
and the Transaction Documents, and DST hereby disclaims all other
representations and warranties of any kind whatsoever, express or implied,
written or oral, whether made by or on behalf of DST, its Affiliates or any
other Person.


9



--------------------------------------------------------------------------------






ARTICLE IV
REPRESENTATIONS AND WARRANTIES RELATING TO DSTi


DSTi represents and warrants that the statements contained in this Article IV
are true and correct as of the Closing Date.

Section 4.01    Organization, Good Standing and Authority.
(a)    DSTi (i) is an Entity duly formed and organized, validly existing and in
good standing under the Laws of its jurisdiction of organization and (ii) has
full power and authority (x) to execute and deliver this Agreement, (y) to carry
out its obligations hereunder and (z) to consummate the transactions
contemplated hereby.
(b)    The execution and delivery by DSTi of this Agreement, the performance by
DSTi of its obligations hereunder, and the consummation by DSTi of the
transactions contemplated hereby have been duly authorized by all necessary
action required to be taken by DSTi.
(c)    This Agreement has been duly executed and delivered by DSTi, and
(assuming due authorization, execution and delivery by the other Parties) this
Agreement constitutes a legal, valid and binding obligation of DSTi enforceable
against DSTi in accordance with its terms.

Section 4.02    No Conflicts; Consents. The execution, delivery and performance
by DSTi of this Agreement and the consummation by DSTi of the transactions
contemplated hereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the Governing
Documents of DSTi; (b) conflict with or result in a violation or breach of any
provision of any Law applicable to DSTi; or (c) require the consent of, notice
to or other action by any Person under any Contract to which DSTi is a party. No
consent, approval, permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to DSTi in
connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

Section 4.03    Legal Proceedings; Governmental Orders. There are no Actions
pending or, to DSTi’s Knowledge, threatened against DSTi, by or before any
Governmental Authority that (a) challenge the validity or enforceability of this
Agreement or (b) seek to prevent, enjoin or otherwise delay the consummation of
the transactions contemplated by this Agreement. No event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
Action. DSTi is not subject to any Action of any Governmental Authority that
would impair or delay DSTi’s ability to consummate the transactions contemplated
by this Agreement.

Section 4.04    Brokers. No broker, finder, investment banker or other Person is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Transactions based upon arrangements made by or on behalf of DSTi or
any of its Affiliates.


10



--------------------------------------------------------------------------------






Section 4.05    Investigation. DSTi acknowledges and agrees that (a) the only
representations and warranties made by State Street are the representations and
warranties expressly set forth in Article VIII or the other Transaction
Documents, and that neither DSTi nor any of its Affiliates has relied upon any
other express or implied representations, warranties or other projections,
forecasts, estimates, appraisals, statements, promises, advice, data or
information made, communicated or furnished by or on behalf of State Street or
any of its Affiliates, any Representatives of State Street or any of their
Affiliates or any other Person, including any projections, forecasts, estimates,
appraisals, statements, promises, advice, data or information made, communicated
or furnished by or through State Street’s Representatives, or management
presentations, data rooms (electronic or otherwise) or other due diligence
information, and that neither DSTi nor any of its Affiliates shall have any
right or remedy pursuant to any theory of liability arising out of any such
representation, warranty or other projections, forecasts, estimates, appraisals,
statements, promises, advice, data or information, and (b) any claims DSTi, or
any of its Affiliates, may have for breach of any representation or warranty
shall be based solely on the representations and warranties of State Street
expressly set forth in Article VIII or the other Transaction Documents.

Section 4.06    No Other Representations or Warranties. Except for the
representations and warranties expressly set forth in this Article IV and the
other Transaction Documents, neither DSTi, nor any of its Affiliates, nor any
other Person, has made, makes or shall be deemed to make, any other
representation or warranty of any kind whatsoever, express or implied, written
or oral, on behalf of DSTi, in connection with the Transactions, including any
representation or warranty regarding DSTi, DSTi’s subsidiaries, the Transactions
or any other rights or obligations to be transferred pursuant to this Agreement
and the Transaction Documents, and DSTi hereby disclaims all other
representations and warranties of any kind whatsoever, express or implied,
written or oral, whether made by or on behalf of DSTi, its Affiliates or any
other Person.

ARTICLE V
REPRESENTATIONS AND WARRANTIES RELATING TO DST REALTY


DST Realty represents and warrants that the statements contained in this Article
V are true and correct as of the Closing Date.

Section 5.01    Organization, Good Standing and Authority.
(a)    DST Realty (i) is an Entity duly formed and organized, validly existing
and in good standing under the Laws of its jurisdiction of organization and (ii)
has full power and authority (x) to execute and deliver this Agreement, (y) to
carry out its obligations hereunder and (z) to consummate the transactions
contemplated hereby.
(b)    The execution and delivery by DST Realty of this Agreement, the
performance by DST Realty of its obligations hereunder, and the consummation by
DST Realty of the transactions contemplated hereby have been duly authorized by
all necessary action required to be taken by DST Realty.


11



--------------------------------------------------------------------------------





(c)    This Agreement has been duly executed and delivered by DST Realty, and
(assuming due authorization, execution and delivery by the other Parties) this
Agreement constitutes a legal, valid and binding obligation of DST Realty
enforceable against DST Realty in accordance with its terms.

Section 5.02    No Conflicts; Consents. The execution, delivery and performance
by DST Realty of this Agreement and the consummation by DST Realty of the
transactions contemplated hereby, do not and will not: (a) conflict with or
result in a violation or breach of, or default under, any provision of the
Governing Documents of DST Realty; (b) conflict with or result in a violation or
breach of any provision of any Law applicable to DST Realty; or (c) require the
consent of, notice to or other action by any Person under any Contract to which
DST Realty is a party. No consent, approval, permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to DST Realty in connection with the execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby.

Section 5.03    Legal Proceedings; Governmental Orders. There are no Actions
pending or, to DST Realty’s Knowledge, threatened against DST Realty, by or
before any Governmental Authority that (a) challenge the validity or
enforceability of this Agreement or (b) seek to prevent, enjoin or otherwise
delay the consummation of the transactions contemplated by this Agreement. No
event has occurred or circumstances exist that may give rise to, or serve as a
basis for, any such Action. DST Realty is not subject to any Action of any
Governmental Authority that would impair or delay DST Realty’s ability to
consummate the transactions contemplated by this Agreement.

Section 5.04    Brokers. No broker, finder, investment banker or other Person is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Transactions based upon arrangements made by or on behalf of DST Realty
or any of its Affiliates.

Section 5.05    Investigation. DST Realty acknowledges and agrees that (a) the
only representations and warranties made by State Street are the representations
and warranties expressly set forth in Article VIII or the other Transaction
Documents, and that neither DST Realty nor any of its Affiliates has relied upon
any other express or implied representations, warranties or other projections,
forecasts, estimates, appraisals, statements, promises, advice, data or
information made, communicated or furnished by or on behalf of State Street or
any of its Affiliates, any Representatives of State Street or any of their
Affiliates or any other Person, including any projections, forecasts, estimates,
appraisals, statements, promises, advice, data or information made, communicated
or furnished by or through State Street’s Representatives, or management
presentations, data rooms (electronic or otherwise) or other due diligence
information, and that neither DST Realty nor any of its Affiliates shall have
any right or remedy pursuant to any theory of liability arising out of any such
representation, warranty or other projections, forecasts, estimates, appraisals,
statements, promises, advice, data or information, and (b) any claims DST
Realty, or any of its Affiliates, may have for breach of any representation or
warranty shall be based solely on the representations and warranties of State
Street expressly set forth in Article VIII or the other Transaction Documents.


12



--------------------------------------------------------------------------------






Section 5.06    No Other Representations or Warranties. Except for the
representations and warranties expressly set forth in this Article IV and the
other Transaction Documents, neither DST Realty, nor any of its Affiliates, nor
any other Person, has made, makes or shall be deemed to make, any other
representation or warranty of any kind whatsoever, express or implied, written
or oral, on behalf of DST Realty, in connection with the Transactions, including
any representation or warranty regarding DST Realty, DST Realty’s subsidiaries,
the Transactions or any other rights or obligations to be transferred pursuant
to this Agreement and the Transaction Documents, and DST Realty hereby disclaims
all other representations and warranties of any kind whatsoever, express or
implied, written or oral, whether made by or on behalf of DST Realty, its
Affiliates or any other Person.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES RELATING TO IFDS IRELAND


IFDS Ireland represents and warrants that the statements contained in this
Article VI are true and correct as of the Closing Date.

Section 6.01    Organization, Good Standing and Authority.
(a)    IFDS Ireland (i) is an Entity duly formed and organized, validly existing
and in good standing under the Laws of its jurisdiction of organization and (ii)
has full power and authority (x) to execute and deliver this Agreement, (y) to
carry out its obligations hereunder and (z) to consummate the transactions
contemplated hereby.
(b)    The execution and delivery by IFDS Ireland of this Agreement, the
performance by IFDS Ireland of its obligations hereunder and the consummation by
IFDS Ireland of the transactions contemplated hereby have been duly authorized
by all necessary action required to be taken by IFDS Ireland.
(c)    This Agreement has been duly executed and delivered by IFDS Ireland, and
(assuming due authorization, execution and delivery by the other Parties) this
Agreement constitutes a legal, valid and binding obligation of IFDS Ireland
enforceable against IFDS Ireland in accordance with its terms.

Section 6.02    No Conflicts; Consents. The execution, delivery and performance
by IFDS Ireland of this Agreement and the consummation by IFDS Ireland of the
transactions contemplated hereby, do not and will not: (a) conflict with or
result in a violation or breach of, or default under, any provision of the
Governing Documents of IFDS Ireland; (b) conflict with or result in a violation
or breach of any provision of any Law applicable to IFDS Ireland; (c) require
the consent of, notice to or other action by any Person under any Contract to
which IFDS Ireland is a party; or (d) result in the creation or imposition of
any Encumbrance on the Percana Interests. No consent, approval, permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to IFDS Ireland in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.


13



--------------------------------------------------------------------------------






Section 6.03    Title to Percana Interests. IFDS Ireland is the record owner of
and has good and valid title to the Percana Interests, free and clear of all
Encumbrances. Upon consummation of the transactions contemplated by this
Agreement, IFDS Ireland shall have transferred to DSTi all of the Percana
Interests free and clear of all Encumbrances, other than Encumbrances created by
DSTi. Except for this Agreement, IFDS Ireland (i) is not a party to any, and has
not granted to any other Person any Commitment providing for, or restricting,
the acquisition or disposition of the Percana Interests, and (ii) is not a party
to any voting agreement, voting trust, revocable or irrevocable proxy or other
agreement or understanding with respect to the voting or transfer of the Percana
Interests.

Section 6.04    Legal Proceedings; Governmental Orders. There are no Actions
pending or, to IFDS Ireland’s Knowledge, threatened against IFDS Ireland, by or
before any Governmental Authority that (a) challenge the validity or
enforceability of this Agreement or (b) seek to prevent, enjoin or otherwise
delay the consummation of the Percana Purchase and Sale or the Partial
Settlement of IFDS Ireland’s Note. No event has occurred or circumstances exist
that may give rise to, or serve as a basis for, any such Action. IFDS Ireland is
not subject to any Action of any Governmental Authority that would impair or
delay IFDS Ireland’s ability to consummate the Percana Purchase and Sale or the
Partial Settlement of IFDS Ireland’s Note.

Section 6.05    Brokers. No broker, finder, investment banker or other Person is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Transactions based upon arrangements made by or on behalf of IFDS
Ireland.

Section 6.06    No Other Representations or Warranties. Except for the
representations and warranties expressly set forth in this Article VI and the
other Transaction Documents, neither IFDS Ireland nor any of its Affiliates, nor
any other Person, has made, makes or shall be deemed to make, any other
representation or warranty of any kind whatsoever, express or implied, written
or oral, on behalf of IFDS Ireland, in connection with the Percana Purchase and
Sale or the Partial Settlement of IFDS Ireland’s Note, including any
representation or warranty regarding IFDS Ireland, the Percana Purchase and
Sale, the Partial Settlement of IFDS Ireland’s Note or any other rights or
obligations to be transferred pursuant to this Agreement and the Transaction
Documents, and IFDS Ireland hereby disclaims all other representations and
warranties of any kind whatsoever, express or implied, written or oral, whether
made by or on behalf of IFDS Ireland, its Affiliates or any other Person. IFDS
Ireland hereby disclaims all liability and responsibility for all projections,
forecasts, estimates, financial statements, financial information, appraisals,
statements, advice, data or other information related to Percana and its
respective subsidiaries made, communicated or furnished (orally or in writing,
including electronically) by IFDS Ireland, its Affiliates or its or their
Representatives to DSTi, its Affiliates or its or their Representatives,
including any omissions therefrom, under any and all theories of liability.
Without limiting the foregoing, neither IFDS Ireland nor any other Person makes
any representation or warranty of any kind whatsoever, express or implied,
written or oral, to DSTi or any of its Affiliates or any Representatives of DSTi
or any of its Affiliates regarding the success, profitability or value of the
business of Percana and its respective subsidiaries.


14



--------------------------------------------------------------------------------






ARTICLE VII
REPRESENTATIONS AND WARRANTIES RELATING TO IFDS


IFDS represents and warrants that the statements contained in this Article VII
are true and correct as of each of the Closing Date and the Business Day
following the Closing Date (or, if another date is specified, as of such date).

Section 7.01    Organization, Good Standing and Authority.
(a)    IFDS (i) is an Entity duly formed and organized, validly existing and in
good standing under the Laws of its jurisdiction of organization and (ii) has
full power and authority (x) to execute and deliver this Agreement, (y) to carry
out its obligations hereunder and (z) to consummate the transactions
contemplated hereby.
(b)    The execution and delivery by IFDS of this Agreement, the performance by
IFDS of its obligations hereunder and the consummation by IFDS of the
transactions contemplated hereby have been duly authorized by all necessary
action required to be taken by IFDS.
(c)    This Agreement has been duly executed and delivered by IFDS, and
(assuming due authorization, execution and delivery by the other Parties) this
Agreement constitutes a legal, valid and binding obligation of IFDS enforceable
against IFDS in accordance with its terms.

Section 7.02    No Conflicts; Consents. The execution, delivery and performance
by IFDS of this Agreement and the consummation by IFDS of the transactions
contemplated hereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the Governing
Documents of IFDS; (b) conflict with or result in a violation or breach of any
provision of any Law applicable to IFDS; or (c) require the consent of, notice
to or other action by any Person under any Contract to which IFDS is a party. No
consent, approval, permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to IFDS in
connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

Section 7.03    Title to IFDS Realty UK Interests. As of the Closing Date, IFDS
is the record owner of and has good and valid title to the IFDS Realty UK
Interests, free and clear of all Encumbrances. Upon consummation of the IFDS
Realty UK Purchase and Sale, IFDS shall have transferred to DST Realty all of
the IFDS Realty UK Interests free and clear of all Encumbrances, other than
Encumbrances created by DST Realty. Except for this Agreement, IFDS (i) is not a
party to any, and has not granted to any other Person any Commitment providing
for, or restricting, the acquisition or disposition of the IFDS Realty UK
Interests, and (ii) is not a party to any voting agreement, voting trust,
revocable or irrevocable proxy or other agreement or understanding with respect
to the voting or transfer of the IFDS Realty UK Interests.


15



--------------------------------------------------------------------------------






Section 7.04    Legal Proceedings; Governmental Orders. There are no Actions
pending or, to IFDS’s Knowledge, threatened against IFDS, by or before any
Governmental Authority that (a) challenge the validity or enforceability of this
Agreement or (b) seek to prevent, enjoin or otherwise delay the consummation of
the Partial Settlement of IFDS Ireland’s Note, the IFDS Realty UK Purchase and
Sale or the Cash Distribution. No event has occurred or circumstances exist that
may give rise to, or serve as a basis for, any such Action. IFDS is not subject
to any Action of any Governmental Authority that would impair or delay IFDS’s
ability to consummate the Partial Settlement of IFDS Ireland’s Note, the IFDS
Realty UK Purchase and Sale or the Cash Distribution.

Section 7.05    Brokers. No broker, finder, investment banker or other Person is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Transactions based upon arrangements made by or on behalf of IFDS.

Section 7.06    No Other Representations or Warranties. Except for the
representations and warranties expressly set forth in this Article VII and the
other Transaction Documents, neither IFDS nor any of its Affiliates, nor any
other Person, has made, makes or shall be deemed to make, any other
representation or warranty of any kind whatsoever, express or implied, written
or oral, on behalf of IFDS, in connection with the Partial Settlement of IFDS
Ireland’s Note, the IFDS Realty UK Purchase and Sale or the Cash Distribution,
including any representation or warranty regarding IFDS, the Partial Settlement
of IFDS Ireland’s Note, the IFDS Realty UK Purchase and Sale or the Cash
Distribution or any other rights or obligations to be transferred pursuant to
this Agreement and the Transaction Documents, and IFDS hereby disclaims all
other representations and warranties of any kind whatsoever, express or implied,
written or oral, whether made by or on behalf of IFDS, its Affiliates or any
other Person.

ARTICLE VIII
REPRESENTATIONS AND WARRANTIES RELATING TO STATE STREET
State Street represents and warrants that the statements contained in this
Article VIII are true and correct as of each of the Closing Date and the
Business Day following the Closing Date (or, if another date is specified, as of
such date).

Section 8.01    Organization, Good Standing and Authority.
(a)    State Street (i) is an Entity duly formed and organized, validly existing
and in good standing under the Laws of its jurisdiction of organization and (ii)
has full power and authority (x) to execute and deliver this Agreement, (y) to
carry out its obligations hereunder and (z) to consummate the transactions
contemplated hereby.
(b)    The execution and delivery by State Street of this Agreement, the
performance by State Street of its obligations hereunder and the consummation by
State Street of the transactions contemplated hereby have been duly authorized
by all necessary action required to be taken by State Street.
(c)    This Agreement has been duly executed and delivered by State Street, and
(assuming due authorization, execution and delivery by the other Parties) this
Agreement


16



--------------------------------------------------------------------------------





constitutes a legal, valid and binding obligation of State Street enforceable
against State Street in accordance with its terms.

Section 8.02    No Conflicts; Consents. The execution, delivery and performance
by State Street of this Agreement and the consummation by State Street of the
transactions contemplated hereby, do not and will not: (a) conflict with or
result in a violation or breach of, or default under, any provision of the
Governing Documents of State Street; (b) conflict with or result in a violation
or breach of any provision of any Law applicable to State Street; (c) require
the consent of, notice to or other action by any Person under any Contract to
which State Street is a party; or (d) result in the creation or imposition of
any Encumbrance on the IFDS UK Interests or the Notes Receivable. No consent,
approval, permit, Governmental Order, declaration or filing with, or notice to,
any Governmental Authority is required by or with respect to State Street in
connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

Section 8.03    Title to IFDS UK Interests. As of the Closing Date, State Street
is the record owner of and has good and valid title to the IFDS UK Interests,
free and clear of all Encumbrances. Upon consummation of the transactions
contemplated by this Agreement, State Street shall have transferred to DSTi all
of the IFDS UK Interests free and clear of all Encumbrances, other than
Encumbrances created by DSTi. Except for this Agreement, State Street (i) is not
a party to any, and has not granted to any other Person any Commitment providing
for, or restricting, the acquisition or disposition of the IFDS UK Interests,
and (ii) is not a party to any voting agreement, voting trust, revocable or
irrevocable proxy or other agreement or understanding with respect to the voting
or transfer of the IFDS UK Interests.

Section 8.04    Legal Proceedings; Governmental Orders. There are no Actions
pending or, to State Street’s Knowledge, threatened against State Street, by or
before any Governmental Authority that (a) challenge the validity or
enforceability of this Agreement or (b) seek to prevent, enjoin or otherwise
delay the consummation of the Transactions. No event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
Action. State Street is not subject to any Action of any Governmental Authority
that would impair or delay State Street’s ability to consummate the transactions
contemplated by this Agreement.

Section 8.05    Brokers. No broker, finder, investment banker or other Person is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Transactions based upon arrangements made by or on behalf of State
Street.

Section 8.06    Investigation. State Street acknowledges and agrees that (a) the
only representations and warranties made by DST, DSTi and DST Realty are the
representations and warranties expressly set forth in Article III, Article IV
and Article V, respectively, or in the other Transaction Documents, and that
neither State Street, nor any of its Affiliates, has relied upon any other
express or implied representations, warranties or other projections, forecasts,
estimates, appraisals, statements, promises, advice, data or information made,
communicated or furnished by or on behalf of DST or DSTi, or any of their
Affiliates, any Representatives of DST or DSTi, or any of their Affiliates or
any other Person, including any projections, forecasts, estimates, appraisals,
statements, promises, advice, data or information made, communicated or


17



--------------------------------------------------------------------------------





furnished by or through DST’s, DSTi’s or any of their Affiliates’
Representatives, or management presentations, data rooms (electronic or
otherwise) or other due diligence information, and that neither State Street,
nor any of its Affiliates, shall have any right or remedy pursuant to any theory
of liability arising out of any such representation, warranty or other
projections, forecasts, estimates, appraisals, statements, promises, advice,
data or information, and (b) any claims State Street, or any of its Affiliates,
may have for breach of any representation or warranty shall be based solely on
the representations and warranties of DST, DSTi and DST Realty expressly set
forth in Article III, Article IV and Article V, respectively, or the other
Transaction Documents.

Section 8.07    No Other Representations or Warranties. Except for the
representations and warranties expressly set forth in this Article VIII and the
other Transaction Documents, neither State Street nor any of its Affiliates, nor
any other Person, has made, makes or shall be deemed to make, any other
representation or warranty of any kind whatsoever, express or implied, written
or oral, on behalf of State Street, in connection with the Transactions,
including any representation or warranty regarding State Street, the
Transactions or any other rights or obligations to be transferred pursuant to
this Agreement and the Transaction Documents, and State Street hereby disclaims
all other representations and warranties of any kind whatsoever, express or
implied, written or oral, whether made by or on behalf of State Street, its
Affiliates or any other Person. State Street hereby disclaims all liability and
responsibility for all projections, forecasts, estimates, financial statements,
financial information, appraisals, statements, advice, data or other information
related to IFDS UK and its respective subsidiaries made, communicated or
furnished (orally or in writing, including electronically) by State Street, its
Affiliates or its or their Representatives to DST, DSTi, DST Realty or any of
their Affiliates or Representatives, including any omissions therefrom, under
any and all theories of liability. Without limiting the foregoing, neither State
Street nor any other Person makes any representation or warranty of any kind
whatsoever, express or implied, written or oral, to DST, DSTi, DST Realty or any
of their Affiliates or any Representatives of DST, DSTi, DST Realty or any of
their Affiliates regarding the success, profitability or value of the business
of IFDS UK and its respective subsidiaries.

ARTICLE IX
INDEMNIFICATION

Section 9.01     Survival. The representations and warranties contained herein
shall survive the Closing, and shall remain in full force and effect until sixty
(60) days following expiration of the applicable statute of limitations. The
covenants and agreements contained herein shall survive the Closing in
accordance with their terms. Notwithstanding the foregoing, the right to
indemnification pursuant to this Article IX shall not terminate with respect to
any claim made before expiration of the applicable survival period under this
Article IX, and shall continue until the resolution of such claim.


Section 9.02    Indemnification. Subject to the terms and conditions of this
Article IX, each Party shall indemnify and defend the other Parties and their
respective Affiliates and their respective Representatives (collectively, the
“Indemnitees”) against, and shall hold each of them


18



--------------------------------------------------------------------------------





harmless from and against, any and all Losses actually incurred or sustained by,
or imposed upon, the Indemnitees based upon, arising out of, with respect to or
by reason of:
(a)    any inaccuracy in or breach of any such Party's representations or
warranties contained in this Agreement or in any schedule or certificate
delivered pursuant to this Agreement.
(b)     any breach or non-fulfillment of any covenant, agreement or obligation
to be performed by such Party pursuant to this Agreement.

Section 9.03    Limitations.
(a)    The cumulative indemnification obligation under this Article IX of State
Street shall in no event exceed an amount equal to $209,000,000. The cumulative
indemnification obligation under this Article IX of DST and its Affiliates shall
in no event exceed an amount equal to $209,000,000.
(b)    With respect to each indemnification obligation contained in this
Agreement, (i) each such obligation shall be reduced by any tax benefit actually
realized by the Indemnified Party with respect to the indemnifiable Loss in the
tax period such Loss was incurred or in the immediately subsequent tax period
(determined on a “with and without” basis) and (ii) all Losses shall be net of
any amounts that have been recovered by the Indemnified Party pursuant to any
indemnification by, or indemnification agreement with, any third party or any
insurance policy or other cash receipts or sources of reimbursement in respect
of such Losses.
(c)    Notwithstanding anything in this Agreement or in any schedule or
certificate delivered pursuant to this Agreement to the contrary, in no event
shall any Party have any liability under this Agreement or any schedule or
certificate delivered pursuant to this Agreement (including under this Article
IX) for any consequential, special, incidental, indirect or punitive damages,
lost profits or similar items (including loss of revenue, income or profits,
diminution of value or loss of business reputation or opportunity relating to a
breach or alleged breach of this Agreement or any schedule or certificate
delivered pursuant to this Agreement). Notwithstanding the foregoing, the
limitations set forth in this Section 9.03(c) shall not apply to Third Party
Claims.
(d)     Notwithstanding anything to the contrary in this Article IX, no Party
shall make a claim for indemnification pursuant to this Article IX against an
Affiliate of such Party.
Section 9.04     Mitigation. Each Party shall, and shall cause its applicable
Affiliates and Representatives to, use reasonable commercial efforts to (a)
mitigate any Losses, upon and after becoming aware of any fact, event,
circumstance or condition that has given rise to or would reasonably be expected
to give rise to, any Losses for which it would have the right to seek
indemnification hereunder, whether by asserting claims against third parties or
by otherwise qualifying for a benefit that would reduce or eliminate Losses for
which indemnification would otherwise be available under this Article IX and (b)
recover any Losses from applicable insurance policies or third parties.


19



--------------------------------------------------------------------------------







Section 9.05     Indemnification Procedures. The Party making a claim under this
Article IX is referred to as the “Indemnified Party”, and the Party against whom
such claims are asserted under this Article IX is referred to as the
“Indemnifying Party”.


(a)Third Party Claims. If any Indemnified Party receives notice of any pending
or threatened Action made or brought by any Person who is not a Party or an
Affiliate of a Party or a Representative of the foregoing (a “Third Party
Claim”) against such Indemnified Party with respect to which the Indemnifying
Party is obligated to provide indemnification under this Agreement, the
Indemnified Party shall give the Indemnifying Party prompt written notice
thereof. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail in light of the facts available to the
Indemnified Party. The Indemnifying Party shall have the right to control the
defense of any such Third Party Claim; provided, that the Indemnified Party has
not been advised in writing by counsel that such claim involves a conflict of
interest between the Indemnified Party and the Indemnifying Party. If the
Indemnifying Party does not notify the Indemnified Party of its decision to
control the defense of a Third Party Claim within thirty (30) days of its
receipt of notice of such Third Party Claim from the Indemnified Party, or the
Indemnifying Party is not permitted pursuant to the proviso of the preceding
sentence to control the defense of such Third Party Claim, the Indemnified Party
shall have the right to control the defense of such Third Party Claim, subject
to the last sentence of Section 9.05(b). The Indemnified Party shall, and shall
cause each of its Affiliates and Representatives to, cooperate reasonably with
the Indemnifying Party in the defense of any Third Party Claim.


(b)    Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim unless such settlement (a) provides, in customary form, for
the unconditional release of each Indemnified Party from all liabilities and
obligations in connection with such Third Party Claim and (b) entails the
payment by the Indemnifying Party of monetary damages as the sole relief for the
claimant. If the Indemnified Party has assumed the defense pursuant to Section
9.05(a), it shall not agree to any settlement without the written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld,
conditioned or delayed).
(c) Direct Claims. Any Action by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than thirty (30) days after the
Indemnified Party becomes aware of such Direct Claim. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, shall
include copies of all material written evidence thereof and shall indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The


20



--------------------------------------------------------------------------------





Indemnifying Party shall have thirty (30) days after its receipt of such notice
to respond in writing to such Direct Claim. The Indemnified Party shall allow
the Indemnifying Party and its professional advisors to investigate the matter
or circumstance alleged to give rise to the Direct Claim, and whether and to
what extent any amount is payable in respect of the Direct Claim and the
Indemnified Party shall assist the Indemnifying Party’s investigation by giving
such information and assistance (including, if applicable, access to the
Indemnified Party’s premises and personnel and the right to examine and copy any
accounts, documents or records) as the Indemnifying Party or any of its
professional advisors may reasonably request. If the Indemnifying Party does not
so respond within such thirty (30) day period, the Indemnifying Party shall be
deemed to have rejected such claim, in which case the Indemnified Party shall be
free to pursue such remedies as may be available to the Indemnified Party on the
terms and subject to the provisions of this Agreement.

Section 9.06    No Recourse. All claims, obligations, liabilities, or causes of
action (whether in contract or in tort, in law or in equity, or granted by
statute) that may be based upon, in respect of, arise under, out or by reason
of, be connected with, or relate in any manner to the this Agreement or the
Transaction Documents, or the negotiation, execution, or performance of this
Agreement or the Transaction Documents (including any representation or warranty
made in, in connection with, or as an inducement to, execution of this Agreement
and the Transaction Documents), may be made only against (and are limited to)
the entities that are expressly identified as parties in the preamble to this
Agreement, as applicable (“Contracting Parties”). No Person who is not a
Contracting Party, including any past, present or future Representative,
equityholder or controlling person of any Contracting Party, or any
Representative of any of the foregoing (collectively, the “Nonparty
Affiliates”), shall have any liability (whether in contract or in tort, in law
or in equity, or granted by statute) for any claims, causes of action,
obligations, or liabilities arising under, out of, or in connection with, or
related in any manner to, this Agreement or the Transaction Documents, or based
on, in respect of, or by reason of this Agreement or the Transaction Documents,
or their negotiation, execution, performance, or breach, and, to the maximum
extent permitted by applicable Law, each Contracting Party hereby waives and
releases all such liabilities, claims, causes of action and obligations against
any such Nonparty Affiliates.


Section 9.07    Exclusive Remedies. Except as provided in Section 11.11
(Specific Performance), following the Closing, the indemnification provisions of
this Article IX shall be the sole and exclusive remedy for any Indemnified Party
for any Losses (including any Losses from claims for breach of contract,
warranty, tortious conduct (including negligence) or otherwise, and whether
predicated on common law, statute, strict liability or otherwise) that such
Person may at any time suffer or incur, or become subject to, as a result of, or
in connection with, any breach of or inaccuracy with respect to any
representation or warranty set forth in this Agreement or in any schedule or
certificate delivered pursuant to this Agreement, or any breach or failure by a
Party thereto to perform or comply with any covenant or agreement set forth
herein and therein. Notwithstanding anything to the contrary in this Agreement,
each Party retains all of its rights and remedies with respect to claims based
upon circumstances constituting fraud or intentional misrepresentation.




21



--------------------------------------------------------------------------------





Section 9.08    Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this Article IX, the Indemnifying
Party shall satisfy its obligations within ten (10) Business Days of such final,
non-appealable adjudication by wire transfer of immediately available funds.

ARTICLE X
OTHER COVENANTS
    
Section 10.01     Privilege. DST, for itself and its Affiliates, and its and its
Affiliates’ respective successors and assigns, hereby irrevocably and
unconditionally acknowledges and agrees that all attorney‑client privileged
communications between State Street, any of its Affiliates and their respective
current or former Affiliates or Representatives and their counsel, including
Ropes & Gray LLP and Skadden, Arps, Slate, Meagher & Flom LLP, made in the
course of the negotiation, documentation and consummation of the Transactions
belong solely to State Street and its Affiliates (and not to Percana, IFDS
Realty UK, IFDS UK or their respective subsidiaries) and neither DST nor Percana
nor IFDS Realty UK nor IFDS UK nor any of their former or current Affiliates,
subsidiaries or Representatives nor any Person purporting to act on behalf of or
through DST, Percana, IFDS Realty UK or IFDS UK or any of their current or
former Affiliates, subsidiaries or Representatives, shall seek to obtain the
same by any process on the grounds that the privilege attaching to such
communications belongs to DST, Percana, IFDS Realty UK or IFDS UK or on any
other grounds.
Section 10.2 Confidentiality; Public Notices.
(a)    Subject to Section 10.02(b), this Agreement may not be used, circulated,
quoted or otherwise referred to by any Party except with the prior written
consent of the other Party; provided, that no such written consent shall be
required for any disclosure (a) to the extent required by applicable Law or by
the applicable rules of any stock exchange or quotation system on which such
Party or its Affiliates lists or trades securities (in which case the disclosing
Party shall, to the extent permitted by applicable Law, (i) advise the other
Party before making such disclosure and (ii) provide the other Party a
reasonable opportunity to review and comment on such disclosure), (b) to a
Party’s Representatives or Affiliates, so long as such disclosure is made on a
confidential basis, or (c) for purposes of enforcing the terms hereof or
thereof.
(b)     Upon execution of this Agreement, DST and State Street will issue a
press release in the form(s) previously agreed upon by the Parties. Upon
execution of this Agreement, DST may file one (1) or more Current Reports on
Form 8-K in the forms previously provided to State Street, as to which State
Street acknowledges that DST has provided State Street with a reasonable
opportunity to review and comment. Thereafter, no Party nor any Affiliate or
Representative of any Party shall issue or cause the publication of any press
release or public announcement or otherwise communicate with any news media in
respect of this Agreement, the Transaction Documents or the Transactions without
the prior written consent of the other Party, except as required by applicable
Law or by the applicable rules of any stock exchange or quotation system on
which such Party or its Affiliates lists or


22



--------------------------------------------------------------------------------





trades securities (in which case the disclosing Party shall, to the extent
permitted by applicable Law, (i) advise the other Party before making such
disclosure and (ii) provide the other Party a reasonable opportunity to review
and comment on such release or announcement).

Section 10.03    Releases.
(a)     Effective upon the Closing, DST, on behalf of itself and its Affiliates
and their respective successors and assigns (collectively, the “DST Releasing
Parties”), hereby irrevocably waives, acquits, remises, discharges and forever
releases State Street and each of State Street’s past, present and future
Representatives, Affiliates, equityholders and controlling persons (the “State
Street Released Parties”) from any and all liabilities and obligations to such
DST Releasing Parties arising from State Street’s direct or indirect ownership
of Equity Interests in Percana, IFDS Realty UK and IFDS UK prior to the Closing
of any kind or nature whatsoever, in each case, whether absolute or contingent,
liquidated or unliquidated, known or unknown, matured or unmatured or determined
or determinable, and whether arising under any Law, contract, agreement,
arrangement, commitment, undertaking or understanding, whether written or oral
or otherwise at law or in equity, and each of the DST Releasing Parties agrees
that it shall not seek to recover any amounts in connection therewith or
thereunder from State Street or any of the State Street Released Parties.
Notwithstanding the foregoing, nothing in this Section 11.03(a) shall release or
be deemed to release State Street or its Affiliates from any liabilities or
obligations under this Agreement or the Transaction Documents to the extent set
forth herein or therein.
(b)    Effective upon the Closing, State Street, in each case on behalf of
itself and its Affiliates and their respective successors and assigns
(collectively, the “State Street Releasing Parties”), hereby irrevocably waives,
acquits, remises, discharges and forever releases DST and each of DST’s past,
present and future Representatives, Affiliates, equityholders and controlling
persons (the “DST Released Parties”) from any and all liabilities and
obligations to such State Street Releasing Parties arising from DST’s direct or
indirect ownership of Equity Interests in Percana, IFDS Realty UK and IFDS UK
prior to the Closing of any kind or nature whatsoever, in each case, whether
absolute or contingent, liquidated or unliquidated, known or unknown, matured or
unmatured or determined or determinable, and whether arising under any Law,
contract, agreement, arrangement, commitment, undertaking or understanding,
whether written or oral or otherwise at law or in equity, and each of the State
Street Releasing Parties agrees that it shall not seek to recover any amounts in
connection therewith or thereunder from DST or any of DST Released Parties.
Notwithstanding the foregoing, nothing in this Section 10.03(b) shall release or
be deemed to release DST or its Affiliates from any liabilities or obligations
under this Agreement or the Transaction Documents to the extent set forth herein
or therein.

Section 10.04    Entity Classification Elections. On or before the tenth (10th)
Business Day following the Closing Date, DSTi shall file, or caused to be filed,
duly and timely entity classification elections pursuant to U.S. Treasury
Regulations Section 301.7701-3(c) for Percana and Percana Sub to each be treated
as disregarded as an entity separate from its owner for U.S.


23



--------------------------------------------------------------------------------





federal income tax purposes, effective on the calendar date that immediately
precedes the Closing Date. IFDS Ireland shall cooperate with DSTi in the
preparation and filing of the elections described in this Section 10.04,
including by providing any necessary signatures for such elections.

ARTICLE XI
MISCELLANEOUS

Section 11.01    Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants,
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Party incurring such costs and expenses.
Section 11.02    Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by e-mail
of a PDF document (with confirmation of transmission) if sent during normal
business hours of the recipient, and on the next Business Day if sent after
normal business hours of the recipient or (d) on the third (3rd) day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications shall be sent to the respective parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 11.02):
If to DST:
DST Systems, Inc.
333 W. 11th Street, 5th Floor
Kansas City, MO 64105
E-mail: RDYoung@dstsystems.com
Attention: Randall D. Young, Senior Vice President, General Counsel and
Secretary


with a copy (which shall not constitute notice) to:
Morrison & Foerster LLP
250 W. 55th Street
New York, NY 10019
E-mail: SpencerKlein@MoFo.com
Attention: Spencer D. Klein, Esq.


If to DSTi:
DSTi Holdings Limited
c/o DST Systems, Inc.
333 W. 11th Street, 5th Floor
Kansas City, MO 64105
E-mail: RDYoung@dstsystems.com
Attention: Randall D. Young, Senior Vice President, General Counsel and
Secretary


with a copy (which shall not constitute notice) to:


Morrison & Foerster LLP
250 W. 55th Street
New York, NY 10019
E-mail: SpencerKlein@MoFo.com
Attention: Spencer D. Klein, Esq.



24



--------------------------------------------------------------------------------





If to DST Realty:
DST Realty, Inc.
c/o DST Systems, Inc.
333 W. 11th Street, 5th Floor
Kansas City, MO 64105
E-mail: RDYoung@dstsystems.com
Attention: Randall D. Young, Senior Vice President, General Counsel and
Secretary


with a copy (which shall not constitute notice) to:


Morrison & Foerster LLP
250 W. 55th Street
New York, NY 10019
E-mail: SpencerKlein@MoFo.com
Attention: Spencer D. Klein, Esq.
If to IFDS:
International Financial Data Services Limited Partnership
2000 Crown Colony Drive – 4th Floor
Quincy, MA 02169
E-mail: Legal@BostonFinancial.com
Attention: Legal Department
 


with copies (which shall not constitute notice) to:


DST Systems, Inc.
333 W. 11th Street, 5th Floor
Kansas City, MO 64105
E-mail: RDYoung@dstsystems.com
Attention: Randall D. Young, Senior Vice President, General Counsel and
Secretary
Morrison & Foerster LLP
250 W. 55th Street
New York, NY 10019
E-mail: SpencerKlein@MoFo.com
Attention: Spencer D. Klein, Esq.
If to IFDS Ireland:
International Financial Data Services (Ireland) Limited
Bishop’s Square, Redmond’s Hill
Dublin 2, Ireland
E-mail: PConcannon@statestreet.com
Attention: Pat Concannon



25



--------------------------------------------------------------------------------





With copies (which shall not constitute notice) to:


DST Systems, Inc.
333 W. 11th Street, 5th Floor
Kansas City, MO 64105
E-mail: RDYoung@dstsystems.com
Attention: Randall D. Young, Senior Vice President, General Counsel and
Secretary
Morrison & Foerster LLP
250 W. 55th Street
New York, NY 10019
E-mail: SpencerKlein@MoFo.com
Attention: Spencer D. Klein, Esq.
If to State Street:
State Street Corporation
State Street Financial Center
One Lincoln Street, 21st Floor
Boston, MA 02111
E-mail: dcphelan@statestreet.com
Attention: David Phelan, General Counsel
with a copy (which shall not constitute notice) to:


Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, MA 02199-3600
Attention: Timothy W. Diggins
E-mail: timothy.diggins@ropesgray.com;
Amanda McGrady Morrison
E-mail: amanda.morrison@ropesgray.com



Section 11.03     Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles and Sections mean the Articles and Sections of this Agreement;
(y) to an agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof; and (z) to a statute
means such statute as amended from time to time and includes any successor
legislation thereto and any regulations promulgated thereunder. This Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the Party drafting an instrument or
causing any instrument to be drafted.




26



--------------------------------------------------------------------------------





Section 11.04     Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.


Section 11.06     Severability. If any term or provision (or portion thereof) of
this Agreement is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision (or portion thereof) of this Agreement or invalidate or render
unenforceable such term or provision (or portion thereof) in any other
jurisdiction. Upon such determination that any term or other provision (or
portion thereof) is invalid, illegal or unenforceable, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.


Section 11.06    Entire Agreement. This Agreement and the Transaction Documents
constitute the sole and entire agreement of the Parties with respect to the
subject matter contained herein and therein, and supersede all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter.


Section 11.07    Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the Parties and their respective successors
and permitted assigns. No Party may assign its rights or obligations hereunder
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed. No assignment shall relieve the assigning
Party of any of its obligations hereunder. Any attempted assignment in violation
of this Section 11.07 shall be null and void.


Section 11.08    No Third-Party Beneficiaries. Except as provided in Article IX,
this Agreement is for the sole benefit of the Parties and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.
Notwithstanding the foregoing, (a) the Indemnitees shall be express third party
beneficiaries of Article IX, (b) the Nonparty Affiliates shall be express third
party beneficiaries of Section 9.06, (c) the State Street Released Parties shall
be express third party beneficiaries of Section 10.03(a), and (d) DST Released
Parties shall be express third party beneficiaries of Section 10.03(b).


Section 11.09    Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
Party. No waiver by any Party of any of the provisions hereof shall be effective
unless explicitly set forth in writing and signed by the Party so waiving. No
waiver by any Party shall operate or be construed as a waiver in respect of any
failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver. No failure to exercise, or delay in exercising, any right,
remedy, power or privilege arising from this Agreement shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.


27



--------------------------------------------------------------------------------





Section 11.10    Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.


(a)This Agreement shall be governed by and construed in accordance with the
internal Laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction).
(b)Any legal suit, action or proceeding arising out of or based upon this
Agreement, the Transaction Documents or the Transaction may be instituted
exclusively in the United States District Court for the Southern District of New
York, and each Party irrevocably submits to the exclusive jurisdiction of such
court in any such suit, action or proceeding. Service of process, summons,
notice or other document by mail to such Party’s address set forth herein shall
be effective service of process for any suit, action or other proceeding brought
in such court. The Parties irrevocably and unconditionally waive any objection
to the laying of venue of any suit, action or any proceeding in such court and
irrevocably waive and agree not to plead or claim in any such court that any
such suit, action or proceeding brought in such court has been brought in an
inconvenient forum.
(c)EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.10(C).


Section 11.11    Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled to specific
performance of the terms hereof and to an injunction to prevent breaches of this
Agreement, in addition to any other remedy to which they are entitled at law or
in equity. Each of the Parties further waives (a) any defense in any action for
specific performance that a remedy at law would be adequate and (b) any
requirement under any law to post security as a prerequisite to obtaining
equitable relief.
Section 11.12    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.
[SIGNATURE PAGE FOLLOWS]


28



--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.


DST:
DST Systems, Inc.


 
By:  /s/ Gregg Wm. Givens   
Name: Gregg Wm. Givens
Title: Sr. VP, CFO & Treasurer
 
 
DSTi:
DSTi Holdings Limited
 
By:  /s/ Gregg Wm. Givens   
Name: Gregg Wm. Givens
Title: Director
 
 
DST REALTY:
DST Realty, Inc.


 
By:  /s/ Gregg Wm. Givens   
Name: Gregg Wm. Givens
Title: VP & Treasurer
 
 
IFDS:
International Financial Data Services Limited Partnership


 
By:  Jay Shuman   
Name: Jay Shuman
Title: CFO





29



--------------------------------------------------------------------------------





IFDS IRELAND:
International Financial Data Services (Ireland) Limited
 
By:  /s/ Simon Hudson-Lund   
Name: Simon Hudson-Lund
Title: Director
 
 
STATE STREET:
State Street Corporation


 
By:   /s/ Susan Dargan   
Name: Susan Dargan
Title: Executive Vice President
 
 








